Title: To James Madison from Thomas Barclay, 22 December 1802 (Abstract)
From: Barclay, Thomas
To: Madison, James


22 December 1802, Washington. “Being out of business for a length of time it is much my wish to be employed in your Office as a Clerk, if there should be a vacancy and you should think me deserving.… I have been unfortunate in trade and have a large family to support I am therefore obliged to solicit your assistance.” Would be happy with any situation and could give satisfaction “in a short time” through steady and close application. Will be under the greatest obligation to JM should he be considered.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Barclay”). 1 p.


